Title: Council of War, 16 January 1776
From: Council of War
To: 

 

[Cambridge, 16 January 1776]

At a Council of General Officers held at Head Quarters in Cambridge [16]th January 1776.
Present

His Excellency General Washington
The Honourable John Adams
The Honourable James Warren
Major General Ward
Major General Putnam
Brigr General Heath
Brigr General Spencer
Brigr General Sullivan
Brigr General Greene
Brigr General Gates

The Commander in Chief laid before the Council a State of the Regiments in the Continental Army, the consequent Weakness of the Lines, and in His Judgement, the indispensible necessity of making a Bold attempt to Conquer the Ministerial Troops in Boston, before they can be reinforced in the Spring, if the means can be provided, and a Favourable Opportunity Offer; & then desired the Opinion of The Council, thereupon.
The Council agreed unanimously, that a Vigourous attempt ought to be made upon The Ministerial Army in Boston, as soon as Practicable, all concurring circumstances Favouring the Wish’d for Success; and Advised His Excellcy, to Request from this, & the Neighbouring Colonies, Thirteen Regiments of Militia to His Aid, to be at Cambridge by the First of February, & to Consist of the same Number of Men and Officers, as Those upon the Continental Establishment, & to remain (should Occasi[o]n require) until the last of March, Application to be made to the General Court of The Massachusetts Bay for Seven of those Regiments, to Connecticut for Four, & to New hampre for Two; Exempting Rhode Island from their Quota of Men, on Account of the repeated Insults of the Enemys ships of War, and the Exposed Situation of the Sea Coasts of that Colony.
His Excellency also inform’d The Council, of the Great Defficiency of Arms, & the small prospect of a Supply, (the recruiting Officers having Signified to Him, that the Recruits would

not bring Arms, without an Allowance for the use of them, & be assured, they might carry them home at the expiration of their services). The Council thereupon advised The General to procure Arms upon Those Terms, as there seem’d no probability of getting Imported Arms & The Service must be put to the Utmost Hazzard without.
